Citation Nr: 0028253	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-09 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus from June 15, 1989, to April 26, 1999.

2.  Entitlement to a rating in excess of 60 percent for 
diabetes mellitus from April 27, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to March 1970 
and from November 1977 to July 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.


REMAND

Service connection for diabetes mellitus was granted in the 
May 1998 rating decision on appeal, which implemented an 
April 1998 Board decision.  The RO assigned a 20 percent 
disability rating under Diagnostic Code 7913, effective from 
June 15, 1989, the effective date of service connection.  In 
a September 1999 rating decision, the RO increased the 
disability rating to 60 percent, effective from April 27, 
1999.

Effective June 6, 1996, VA revised the Rating Schedule with 
respect to endocrine system disabilities.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  Marcoux v. Brown, 9 Vet. 
App. 29 (1996); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

In a precedent opinion dated in April 2000, the VA General 
Counsel held that if an amended regulation is more favorable 
to the veteran, the amended regulation should be applied to 
rate the veteran's disability for periods from and after the 
effective date of the amendment and the prior version of the 
regulation should be applied to rate the disability for any 
period preceding the effective date of the amendment.  
VAOPGCPREC 3-2000.

The RO issued the statement of the case in this matter in 
October 1998 informing the veteran of only the amended 
regulatory criteria for rating his diabetes mellitus.  In no 
subsequent supplemental statement of the case has the RO 
apprised the veteran of the regulatory criteria for endocrine 
system disabilities in effect prior to June 6, 1996.  Thus, 
further development should include issuance of a supplemental 
statement of the case informing the veteran of the pertinent 
laws and regulations with regard to the pre-amendment 
regulatory criteria.  

Further, review of the medical evidence of record reveals 
that the veteran has received his primary care for diabetes 
mellitus from H. M. Wilson, M.D.  Private treatment reports 
show that the veteran was hospitalized for his diabetes 
mellitus in July 1988, and letters from Dr. Wilson generally 
summarize the status of the veteran's diabetes mellitus at 
various points in time over the course of the appeal period.  
Dr. Wilson's letters show that the veteran's diabetes 
mellitus was difficult to control and provide snapshots of 
the veteran's degree of impairment; however, they do not 
provide a detailed picture with regard to the veteran's 
symptoms over the years 1991 to 1997.  Therefore, the Board 
is of the opinion that Dr. Wilson's treatment records 
accumulated over this period should be obtained in order to 
provide a more complete picture of the progress of the 
veteran's disability.

It appears from the veteran's April 1999 substantive appeal 
that he may be attempting to raise the issue of entitlement 
to a total rating based on unemployability due to service-
connected disabilities.  Further clarification regarding this 
matter is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to his claim for higher 
original ratings for diabetes mellitus.  
When the requested information and any 
necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.  The 
records requested should include those 
pertaining to treatment of the veteran 
for diabetes mellitus by H. M. Wilson, 
M.D., from 1988 to the present.

2.  The veteran should be provided the 
appropriate form to claim entitlement to 
a total rating based on unemployability 
due to service-connected disabilities, 
and told to complete and return the form 
if he desires to claim this benefit. 

3.  Then, the RO should arrange for an 
examination of the veteran by a physician 
with appropriate expertise to determine 
the extent of impairment from the 
veteran's diabetes mellitus.  Any 
indicated studies should be performed.  
The examiner should be given a copy of 
the applicable current and pre-amendment 
rating criteria for rating diabetes 
mellitus.  The examiner should identify 
all manifestations of the veteran's 
diabetes mellitus and should specifically 
address the current and former rating 
criteria.  The examiner should also 
comment on the extent to which the 
veteran's diabetes mellitus interferes 
with his ability to work.  The supporting 
rationale for all opinions expressed 
should also be provided.  The claims 
files must be made available to and 
reviewed by the examiner, and the 
examination report should reflect that 
the claims files were reviewed.

4.  The RO should review the examination 
report resulting from the above-requested 
development and assess compliance with 
the above instructions.  If the RO 
determines that the examination report 
does not adequately address the 
instructions contained in this REMAND, 
the report should be returned to the 
examiner for corrective action.

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal, to 
include consideration of the former and 
current rating criteria.  The RO should 
consider whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (1999).  If 
appropriate, the RO should also 
adjudicate the issue of entitlement to a 
total rating based on unemployability due 
to service-connected disabilities.

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with regard to 
any other matter, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
covering all issues in appellate status 
and containing an exposition of the 
rating criteria in effect prior to June 
6, 1996, for diabetes mellitus.  The 
veteran and his representative should 
then be afforded an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



